MARSHALL, J.
This is a proceeding by quo warranto instituted by the Attorney-General, ex-officio, to oust the' defendant, a corporation organized under the laws of the State of New Tork, from doing business in this State. The respondent maintains a cooler or place of business in Kansas City, Missouri, and its packing *397plant is in Kansas City, Kansas. The petition charges that the respondent had never complied with the laws of this State relating to foreign corporations, and that it was a member of a pool, trust or conspiracy to fix and maintain the price of dressed beef in this State, the other members being charged to be the Armour Packing Company, Swift & Company, The Cudahy Packing Company, The Hammond Packing Company, Nelson Morris & Company, and the Krug Packing Company. The answer is similar to the answer of the respondents in the case of State ex inf. Atty.-Genl. v. Armour Packing Company et al., just decided, and reported at page 356 of this volume, except as to the question of failure to qualify as a foreign corporation under the laws of this State, and as to that it is admitted that it .had never so qualified prior to the institution of this proceeding, because of a misunderstanding of the advice of counsel as to the necessity to do so-, but that since the institution of this action, it has so qualified and been regularly licensed to do business in this State. The case was referred to the same special commissioner, and he found that while the evidence was not very strong, it was sufficient to make out a prima facie case against the respondent. The evidence was taken at the same time as the evidence in the other case, and it was agreed that it should all apply to this ease so far as it was pertinent. The respondents pursued the same course in this case that they did in the other case, and make practically the same contentions, and what is said in that case applies equally to this casé. The direct testimony in this case as to the admissions and statements of the respondent’s cooler manager, and as to- the rebates, and uniformity of prices, rests upon the testimony of Joseph A. Stanley, a butcher in Kansas City, but that testimony is not even attempted to be controverted by the respondent.
There is therefore no substantiál difference between this case and the other ease so far as the pool, trust or *398conspiracy is concerned. And as the respondent has since the institution of this suit qualified and been licensed to do business in this State, the same order will be made in this case as was made in that case — to-wit, that the respondent pay to the clerk of this court, within thirty days from this date the sum of five thousand dollars as a fine, and also all the costs in this case, and failing so to do the respondent be ousted from all right, privilege and franchise of every nature and kind under the laws of this State and be forever prohibited from doing business in this State.
All concur.